Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000990
                                                        06-JAN-2016
                                                        08:32 AM



                          SCWC-14-0000990 


            IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



                          NORIKO ALVARADO,

                  Petitioner/Plaintiff-Appellant, 


                                vs. 


                        JORGE ALVARADO IVAN,

                   Respondent/Defendant-Appellee. 



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS 

               (CAAP-14-0000990; FC-D NO. 13-1-0029) 


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI 

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.) 


           Petitioner/Plaintiff-Appellant Noriko Alvarado’s

 Application for Writ of Certiorari, filed on November 25, 2015,

 is hereby rejected.

           DATED: Honolulu, Hawaiʻi, January 6, 2016.

 Junsuke Arron Otsuka             /s/ Mark E. Recktenwald
 for petitioner
                                  /s/ Paula A. Nakayama
                                  /s/ Sabrina S. McKenna
                                  /s/ Richard W. Pollack
                                  /s/ Michael D. Wilson